Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see page 6 of 10, filed 6/7/2022, with respect to 35 U.S.C 112(b) for claims 4 and 11 have been fully considered and are moot in light of the recent amendments to the claims. The rejection of 3/11/2022 has been withdrawn because the claims were amended.

Applicant’s arguments, see page 6 to 9 10, filed 6/7/2022, with respect to 35 U.S.C 103 have been fully considered and are moot in light of the recent amendments to the claims. The rejections of 3/11/2022 has been withdrawn because the claims were amended.

Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. With regards to the 112(f) interpretation, the examiner respectfully believes that the 112(f) interpretations of 3/11/2022 still stand because the applicant uses nonce terms, see MPEP 2181.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a cell fixing unit configured to fix" in claims 1 and 2 is interpreted to be the cell fixing unit 100
"electrode lead fixing unit configured to" in claims 1, 14, and 15 is interpreted to be the electrode lead fixing unit 300
"electrode lead cutting unit configured to" in claims 1, 3, 4, and 5 is interpreted to be the electrode lead cutting unit 200
“electrode lead supporting unit” in claims 6, and 7 is interpreted to be the electrode lead supporting unit 400
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
This office action is responsive to the amendment filed on 6/7/2022 As directed by the amendment: claims 1, 4, and 8  have been amended; claims 10 and 11 have been cancelled and no new claims have been added.  Thus, claims 1 to 9 and 12 to 15 are presently under consideration in this application.

REASONS FOR ALLOWANCE
Claims 1 to 9 and 12 to 15 are being allowed.

The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed electrode lead cutting apparatus for battery cells which includes and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 1, are applicable where appropriate to said claims 8.
	The closest prior art of record is discussed hereafter:
US 20180093388 A1 Yun
US 20130097853 A1 Kitagawa
US 20130146573 A1 Hamaguchi
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit as recited in independent claim 1.
          The closest prior art references of record are Yun, Kitagawa, and Hamaguchi.  While Yun does disclose An electrode lead (preliminary lead 310) cutting apparatus for battery cells, the electrode lead cutting apparatus (abstract) comprising: (fixing die 10) (par. 70 teaches the cutting process of preliminary lead 310 by the actuation in a downward direction of cutting jig 120).  Yun does not teach a cell fixing unit configured to fix a battery cell; nor configured to supply air to blow air onto an electrode lead of the battery cell in order to fix a point of the electrode lead to be cut, Yun does not disclose and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit.  While Kitagawa does teach a cell fixing unit (robot arm 110 and pallet 300) configured to fix a battery cell (par. 29, par. 30, and par. 31 teach battery cell pack 200 being positioned and aligned onto pallet 300; par. 42 and 43 teach the robot arm 110 placing and positioning battery pack 200; par. 45 teaches holding the battery pack on robot arm 100 while the electrode tabs are cut to a desired shape), Kitagawa does not teach and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit.  Similarly, while the reference of Hamaguchi teaches both configured to supply air to blow air onto an electrode lead of the battery cell in order to fix a point of the electrode lead to be cut (gas supply device 60 is configured to be blown to the positive electrode 11a and negative electrode tab 12a in par. 34 to 43, therefore, the gas supply device applies a pressure onto the electrode leads and fixes the electrodes to the undersurface 12c), Hamaguchi does not teach and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having and an electrode lead cutting unit configured to cut the point of the electrode lead to be cut, wherein the cell fixing unit is located on one side of the electrode lead cutting unit and the electrode lead fixing unit is located on another side of the electrode lead cutting unit, and wherein the electrode lead fixing unit is located closer to a distal end of the electrode lead than the electrode lead cutting unit, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763